Citation Nr: 0406144	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  01-04 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a fungus infection 
of the groin, legs, hands, feet and head, evaluated as 50 
percent disabling prior to August 30, 2002, and 60 percent 
disabling, effective August 30, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The veteran served on active duty from May 1960 to April 
1963, with prior National Guard duty in 1959.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which confirmed and 
continued a 30 percent evaluation for fungus infection of the 
groin, axilla, tinea unguium, tinea pedis and hand eczema.  
During the pendency of the appeal, a May 2002 supplemental 
statement of the case (SSOC) assigned a 50 percent 
evaluation, effective in February 1999, the date of the 
veteran's claim.  A November 2002 SSOC assigned a 60 percent 
evaluation, effective August 30, 2002, the effective date of 
new schedular criteria for the evaluation of skin 
disabilities.  

In reviewing the record, the Board finds references to the 
veteran being unemployed for many years and he has indicated, 
in essence, that his service-connected skin disease precludes 
his ability to engage in substantially gainful employment.  
The Board finds that an issue of entitlement to a total 
disability rating based on individual unemployability has 
been raised; this matter is addressed in the remand appended 
to this decision.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  For the period prior to August 30, 2002, the competent 
medical evidence demonstrates that the veteran's generalized 
fungal infection of the skin was manifested by stasis 
dermatitis, intertrigo, onychomycosis and neurotic 
excoriations on the distal upper extremities; he was in 
receipt of the maximum scheduler rating for his skin disease 
during that time.

3.  For the period beginning August 30, 2002, the competent 
medical evidence demonstrates that the veteran's generalized 
fungal infection of the skin was manifested by stasis 
dermatitis, intertrigo, onychomycosis and neurotic 
excoriations on the distal upper extremities; the veteran's 
fungal infection did not result in disfigurement of the head, 
face, or neck; systemic manifestations; or require constant 
or near-constant systemic therapy such as therapeutic doses 
of immunosuppressive retinoids, PUVA (psoralen with long-
waive ultraviolet-A light) or UVB (ultraviolet-B light) 
treatments, or electron beam therapy during the past 12-month 
period.  


CONCLUSION OF LAW

Entitlement to a scheduler rating in excess of 50 percent for 
a fungus infection of the groin, legs, hands, feet and head, 
prior to August 30, 2002, and to a rating in excess of 60 
percent thereafter, is not warranted.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (prior to August 30, 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7813 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim that is 
the subject of this appeal before the enactment of the VCAA.  
The regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  See 
also VAOPGCPREC 7-2003; Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  Thus, compliance is required with the notice and 
duty to assist provisions contained in the new law.  

The Board finds that VA's duties to the veteran under the 
VCAA have been fulfilled.  The Board concludes that the 
discussion in the May 2002 SSOC adequately informed him of 
the information and evidence needed to substantiate his claim 
for an evaluation in excess of 50 percent under the old 
criteria.  The discussion in the November 2002 SSOC 
adequately informed him of the information and evidence 
needed to substantiate his claim for an evaluation in excess 
of 60 percent under the revised criteria.  The Board observes 
that a November 2001 VCAA notice letter, as well as the May 
2002 SSOC, informed him of the VCAA's implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the veteran was notified of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, the RO has obtained the veteran's 
service medical records and all available post-service 
medical records, including VA and private treatment records.  
The veteran has not indicated that there are any additional 
post-service medical records available to substantiate his 
claim.  In May 2003 correspondence in lieu of VA Form 646, 
the veteran's representative said that there was no 
additional evidence to submit and conceded that the VCAA had 
been complied with by the March 2002 (sic) rating decision 
that granted a 60 percent evaluation.  The veteran failed to 
report for a Travel Board hearing scheduled in August 2003.  

As to any duty to provide an examination, the Board notes 
that VA conducted an examination in March 2002 to ascertain 
the nature and severity of the veteran's service-connected 
fungal infection.  The veteran has not indicated there is 
additional medical evidence available to substantiate his 
claim or demonstrate that his disability has increased in 
severity since the most recent VA examination.  Without such 
evidence, the Board must conclude that no additional VA 
examination is required based on the facts of this case.  See 
38 U.S.C.A. § 5103A(d); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §  ____).

Moreover, during the pendency of his claim the veteran has 
been afforded opportunities to submit information relating to 
any additional evidence that may be available.  He has failed 
to identify any sources of additional outstanding evidence or 
indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the veteran 
desires the Board to proceed with its appellate review.  See 
Quartuccio, supra; Pelegrini, supra.

The Board is cognizant that in Pelegrini, supra, the Court of 
Appeals for Veterans Claims (Court) recently held that a VCAA 
notice must be provided to a claimant before the " initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also held that 
the duty to notify provisions required VA to request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  

Here, the RO decision that is the subject of this appeal was 
entered in 1999, before the enactment of the VCAA.  
Obviously, the veteran could not be notified of law that did 
not exist.  After its enactment, and during the course of 
this appeal, as discussed above, the VCAA provisions have 
been considered and complied with.  There is no indication 
that there is additional evidence to obtain and there has 
been a complete review of all the evidence.  There is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the claimant.  As such, the Board concludes that 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled to the extent possible.  Thus, no additional 
assistance or notification to the veteran is required based 
on the facts of the instant case, there has been no prejudice 
to the veteran that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

The veteran maintains that the 50 percent evaluation, 
effective prior to August 30, 2002, and the 60 percent 
evaluation, effective August 30, 2002, do not adequately 
reflect the severity of his fungal infection.  The veteran 
has submitted various photographs of his arms, legs, face, 
and numerous empty containers of cortisone, Benedryl, 
hydrogen peroxide, vitamin E gel and aloe that the veteran 
has used.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

VA and private treatment records dated during the appeal 
period show that the veteran received diagnoses of stasis 
dermatitis; dermatitis, including the face, arms, groin and 
legs; prurigo nodulerus UE; pruritus/excoriated lesions; 
chronic eczema; and severe angioedema, perioral, probably 
secondary to Augmentin.  The treatment records show that the 
veteran was treated with moisturizers, Augmentin, prednisone 
taper and hydrocortisone.  

The report of a March 2002 VA examination of the veteran's 
arteries and veins provides that the examiner reviewed the 
veteran's claims file.  The examiner reviewed the veteran's 
history, noting that he had been treated with Augmentin, 
prednisone taper and hydrocortisone lotion.  The veteran 
complained of problems with the skin of his face and legs and 
said that he had no known disease of the arteries and veins.  
Results of physical examination were provided and resulted in 
a diagnosis of minimal superficial spider varicosities of 
both lower extremities, no significant disease of the 
arteries and veins.  The report also referred to the report 
of a VA dermatologic examination.

The report of a March 2002 VA dermatologic examination 
provides that the examiner reviewed the veteran's claims 
file.  The report sets forth a review of the veteran's 
medical history, as well as his current complaints.  In 
January 2001, the veteran had experienced a severe allergic 
reaction to amoxicillin for an unspecified infection, 
resulting in a diagnosis of drug eruption and angioedema.  
The rash persisted for a few weeks but the intermittent 
swelling that he experienced on various parts of his body 
continued to persist for one year and had since resolved 
approximately one to two weeks earlier.  The veteran 
continued to have severe pruritus particularly of his upper 
extremities.  The rash in his intertriginous areas was 
improved but he continued to struggle with it.  No therapies 
that the veteran had been prescribed seemed to alleviate his 
problems.  The veteran noted that the only thing that 
improved his arms was hydrogen peroxide and said that he 
occasionally used vitamin E ointments.  The veteran's records 
showed that he had been prescribed medium strength and potent 
topical corticosteroids without any improvement.    

The examiner provided complete results of physical 
examination.  The veteran's distal upper extremities were 
severely xerotic with healing excoriations and linear 
hypopigmented scars.  The healing excoriations were crusted.  
The examiner saw no signs of any type of keratoses or eczema, 
other than possible asteatotic eczema or other dermatologic 
dermatoses that might explain severe pruritus.  There was a 
poorly demarcated brawny erythema involving the groin 
intertriginous region.  The inner gluteal fold revealed an 
erythematous scaly plaque.  The veteran had 1+ edema of his 
bilateral distal lower extremities with mottle 
hyperpigmentation.  There was no breakdown in this region.  
The veteran's toenails were dystrophic and hyperkeratotic.  
His axilla, as are the rest of his body, were within normal 
limits.  The examiner did not see any evidence of edema in 
any other parts of his body to suggest angioedema.  The 
examiner noted that he was unable to identify any systemic 
nervous manifestations of the veteran and the veteran did not 
appear to have any neuropathies or systemic infections.  

The resulting diagnosis was that the veteran presented with a 
complex and long cutaneous problem.  In pertinent part, the 
examiner additionally stated that although the veteran 
currently had no swelling, it was certainly possible that he 
had angioedema which was precipitated by amoxicillin.  If due 
to the amoxicillin, it was quite unusual for it to have 
persisted for such a long time.  He had no history prior to 
this and it seemed to be resolving.  The veteran had stasis 
dermatitis that currently appeared to be well controlled 
without any skin breakdown.  He had intertrigo that appeared 
at the moment to be moderately well controlled, based on the 
veteran's history.  The veteran had more plaques on the 
intergluteal folds that could be consistent with psoriasis, 
but were most likely chronic intertrigo of the intergluteal 
fold with an associated neurodermatitis leading to 
lichenification.  There was no evidence of dermatophyte 
infection involving these intertriginous areas as would be 
seen by tinea cruris.  The veteran also had onychomycosis and 
neurotic excoriations on the distal upper extremities.  It 
was possible that he had some type of eczema underlying his 
neurotic excoriations on his arms, leading him to pick at 
them.  He could certainly have asteatotic eczema or atopic 
dermatitis but there was less evidence of that.  In any case, 
it was very xerotic and the underlying etiology could 
certainly be asteatotic eczema.  The examiner attached a 
color photograph showing only the front of the lower half of 
the veteran's legs.  



Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The evaluation of the same disability or the same 
manifestations of disability under multiple diagnoses (i.e., 
pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2003); see 
Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical 
inquiry in making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, supra.

Effective August 30, 2002, the VA revised the criteria for 
evaluating skin disabilities.  67 Fed. Reg. 49590-49599 
(2002).  The veteran has been provided both sets of criteria 
by the RO.  The Board notes that VA O.G.C. Prec. Op. No. 3-
2000 (April 10, 2000), addresses the situation arising when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending.  If 
the amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.

The veteran's disability is evaluated as dermatophytosis.  
Under the provisions of the Rating Schedule in effect prior 
to August 30, 2002, dermatophytosis is rated by analogy to 
eczema under Diagnostic Code 7806, which provides a highest 
evaluation of 50 percent.  A Note to 38 C.F.R. § 4.118, 
Diagnostic Code 7800(which pertains to scars of the head, 
face or neck), provides that, in addition to tissue loss and 
cicatrisation, where there is marked discoloration color 
contrast, or the like, the 50 percent rating may be increased 
to 80 percent.  Further, the most repugnant conditions 
(involving the head, face or neck may be submitted for 
Central Office rating with several unretouched photographs.  
The sole evaluation in excess of 50 percent for a skin 
disability under the prior criteria is for active 
tuberculosis luposa (lupus vulgaris), which warrants a 100 
percent evaluation.  Diagnostic Code 7811 (prior to August 
30, 2002).  Service connection is not in effect for 
tuberculosis luposa and there is no medical evidence of such 
a skin disease.

Under the provisions of the rating schedule effective August 
30, 2002, dermatophytosis is evaluated under Diagnostic Code 
7800 as disfigurement of the head, face, or neck; as scars 
under Diagnostic Codes 7801 through Diagnostic Code 7805; or 
as dermatitis under Diagnostic Code 7806; depending on the 
predominant disability.  The sole evaluation in excess of 60 
percent under these Diagnostic Codes is an 80 percent 
evaluation, which is warranted for disfigurement of the head, 
face, or neck, with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  
Diagnostic Code 7800 (August 30, 2002).  

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39-sq. cm.).  Under note (3) the adjudicator 
is to take into consideration unretouched color photographs 
when evaluating under these criteria.

Although Diagnostic Code 7817, exfoliative dermatitis, is not 
identified by Diagnostic Code 7813 as applicable to 
dermatophytosis, the Board notes that a 100 percent 
evaluation is warranted for exfoliative dermatitis 
(erythroderma) with generalized involvement of the skin, plus 
systemic manifestations (such as fever, weight loss, and 
hyproproteinemia), and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or 
electron beam therapy required during the past 12-month 
period.  Diagnostic Code 7817 (August 30, 2002).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 50 percent for 
his fungus infection, for the period prior to August 30, 
2002.  The veteran's treatment and examination records are 
negative for active tuberculosis luposa (lupus vulgaris) and, 
in any event, service connection is not in effect for this 
particular skin disease.  Diagnostic Code 7811 (prior to 
August 30, 2002).  The 50 percent rating is the maximum 
evaluation allowed under Code 7806.  As to a rating in excess 
of 50 percent under Code 7800, there is no indication in the 
medical records or photographs of scars of the head, face or 
neck with tissue loss and cicatrisation,  marked 
discoloration or color contrast.  It is also pertinent to 
note that the 50 percent evaluation under Diagnostic Code 
7806 encompasses an "exceptionally repugnant" condition and 
it is the maximum scheduler rating allowed.  Accordingly, the 
Board finds that a schedular in excess of 50 percent prior to 
August 30, 2002 is not warranted.  

The Board also finds that an evaluation in excess of 60 
percent is not warranted for the veteran's fungal infection 
for the period beginning August 30, 2002.  In so finding, the 
Board determines that the revised rating criteria for skin 
disorders are more favorable to the veteran's claim for this 
period, as they result in a higher evaluation.  VA O.G.C. 
Prec. Op. No. 3-2000.  

First, turning to Diagnostic Code 7800 (August 30, 2002), the 
Board finds that the reports of the VA medical examinations 
(which were conducted in order to asses the severity of the 
veteran's skin condition) and the veteran's treatment records 
are negative for findings or notations of disfigurement of 
the head, face, or neck.  The March 2002 VA dermatologic 
examination report does not provide any positive findings 
regarding the veteran's head, face or neck.  The examiner 
provided a photograph showing only the front of the lower 
half of the veteran's legs.  The fact that the examiner did 
not consider it necessary to supply a photograph of the 
veteran's face indicates that the veteran's service-connected 
skin disability did not result in disfigurement of his head, 
face, or neck.  Thus, an evaluation in excess of 60 percent 
is not warranted under Diagnostic Code 7800 (August 30, 
2002).

Turning to Diagnostic Code 7817 (August 30, 2002), the Board 
notes that the record is negative for any systemic 
manifestations (such as fever, weight loss, and 
hyproproteinemia) related to the veteran's fungal infection.  
In fact, the March 2002 VA dermatologic examination report 
specifically notes that there were no such manifestations.  
The record is also negative for any indication that the 
veteran has undergone constant or near-constant systemic 
therapy such as therapeutic doses of immunosuppressive 
retinoids, PUVA or UVB  treatments, or electron beam therapy 
required during the past 12-month period.  The March 2002 VA 
dermatologic examination observes that the veteran had been 
treated with potent topical corticosteroids in the past, but 
with no success.  Thus, an evaluation in excess of 60 percent 
is not warranted under Diagnostic Code 7817 (August 30, 
2002).  

The Board recognizes that the veteran's service-connected 
skin disability results in manifestations on different parts 
of his body.  However, a grant of numerous evaluations for 
separate body parts would constitute pyramiding.  38 C.F.R. 
§ 4.14.  The Board finds it critical that the evidence of 
record shows that the manifestations of the veteran's 
service-connected fungal infection on the different parts of 
his body are not distinct and separate; rather, they overlap 
and stem from the same underlying disability.  Thus, separate 
evaluations are not warranted.  Esteban, supra.

Benefit of the Doubt

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased evaluation for a fungus infection 
of the groin, legs, hands, feet and head, evaluated as 50 
percent disabling prior to August 30, 2002, and 60 percent 
disabling, effective August 30, 2002, is denied.
                                                        

                                                            
REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321.  
"The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Court held in Floyd v. Brown, 9 Vet. App. 88 (1996) that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  The Court has held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Director of the 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It is apparent that the veteran has been unemployed for many 
years and, as noted in the introduction to the above 
decision, a claim for a TDIU has been raised by the record.  
It is pertinent to note that the exceptional or unusual 
disability picture mentioned in section 3.321(b)(1) 
reasonably contemplates factors other than marked 
interference with employment or frequent periods of 
hospitalization.  Johnston v. Brown, 10 Vet. App. 80, 86 
(1997).  A review of the photographs of the veteran's 
generalized skin disorder shows, in the Board's judgment, an 
exceptional or unusual disability picture.  The Board finds 
that the claim for an extraschedular rating for the veteran's 
skin disease should be referred to the VA Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating.  

The Board also finds that, pursuant to 38 C.F.R. § 4.16(a), 
based on the current 60 percent rating for the veteran's skin 
disease, his claim for the highest schedular rating possible, 
and the veteran's assertion that he had experienced 
difficulty obtaining employment because of his service-
connected disability, the Board finds that an informal claim 
was raised for entitlement to a TDIU due to service-connected 
disability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); see also Norris v. West, 12 Vet. App. 413; 
VAOPGCPREC 12-2001.  Since the skin disease is the only 
service-connected disability and it is the subject of the 
current appeal, the TDIU claim must be remanded to the RO for 
adjudication.  Id.; VAOPGCPREC6-96.

Accordingly, this case is REMANDED for the following action: 

1.  The claim for an extraschedular 
rating for the veteran's skin disease 
should be referred to the VA Director of 
the Compensation and Pension Service for 
consideration of an extraschedular 
rating.  

2.  The RO must assure compliance with 
the applicable requirements of the VCAA 
with regard to the inferred claim for a 
TDIU.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  The RO 
should provide the veteran written 
notification specific to his claim of 
entitlement to a TDIU the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

3.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the issue of entitlement 
to a TDIU.    

4.  If any of the benefits requested on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
action taken on the claim.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



